IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2593 Disciplinary Docket No. 3
                                :
              Petitioner        :             No. 52 DB 2019
                                :
                v.              :             Attorney Registration No. 55887
                                :
CRAIG COHEN,                    :             (Montgomery County)
                                :
              Respondent        :


                                         ORDER

PER CURIAM
      AND NOW, this 12th day of December, 2019, upon consideration of the Verified

Statement of Resignation, Craig Cohen is disbarred on consent from the Bar of this

Commonwealth, retroactive to April 4, 2019. See Pa.R.D.E. 215. Respondent shall

comply with all of the provisions of Pa.R.D.E. 217, and pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).